Title: Abigail Adams to John Adams, 13 September 1767
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      Sunday Eveng. Weymouth Sepbr. 14 i.e. 13 1767
     
     The Doctor talks of Setting out tomorrow for New Braintree. I did not know but that he might chance to see you, in his way there. I know from the tender affection you bear me, and our little one’s that you will rejoice to hear that we are well, our Son is much better than when you left home, and our Daughter rock’s him to Sleep, with the Song of “Come pappa come home to Brother Johnny.” Sunday seems a more Lonesome Day to me than any other when you are absent, For tho I may be compared to those climates which are deprived of the Sun half the Year, yet upon a Sunday you commonly afforded us your benign influence. I am now at Weymouth. My Father brought me here last night. To morrow I return home, where I hope soon to receive the Dearest of Friends and the tenderest of Husbands, with that unabated affection which has for Years past, and will whilst the vital Spark lasts, burn in the Bosom of your affectionate
     
      A Adams
     
     
      PS Poor Mr. Gridly died a thursday very suddenly, we hear and was yesterday buried.
     
    